       Case: 1:19-cv-03347 Document #: 44 Filed: 03/08/21 Page 1 of 3 PageID #:219




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    ELIZABETH ROHDE, individually and on )
    behalf of a class of similarly situated )
    individuals,                            )
                                            )
                          Plaintiff,        ) Case No. 1:19-cv-03347
                                            )
    vs.                                     ) Hon. Sara L. Ellis
                                            )
    ADP, LLC, a Delaware limited liability  )
    company,                                )
                                            )
                          Defendant.        )
                                            )


                                        JOINT STATUS REPORT

         Plaintiff Elizabeth Rohde and Defendant ADP, Inc., formerly known as ADP, LLC

(collectively, “the Parties”), pursuant to the Court’s Order dated December 1, 2020 (Dkt. 43),

hereby respectfully submit the following status report.

         1.      In its December 1, 2020 Order, the Court stayed discovery in this matter pending

the United States Supreme Court’s decision in Facebook Inc. v. Duguid, No. 19-511. (Dkt. 43.)1

         2.      On December 8, 2020, the Supreme Court heard oral argument in Duguid. The

Court has not yet issued a ruling in that appeal.




1
  In its Order, the Court ordered the parties to file a status report with the Court within 10 days of the
Supreme Court’s ruling or one week prior to the next status date, whichever comes first. (Dkt. 43.) Counsel
for the Parties respectfully apologize to the Court for their inadvertent failure to file this status report within
the time directed by the Court.
    Case: 1:19-cv-03347 Document #: 44 Filed: 03/08/21 Page 2 of 3 PageID #:220




Dated: March 8, 2021                        Respectfully submitted,

ELIZABETH ROHDE,                            ADP, INC., f/k/a ADP, LLC

By: /s/_Eugene Y. Turin___
                                            By: /s/ David C. Layden_____________
        One of her attorneys
                                                    One of its attorneys

Eugene Y. Turin                             David C. Layden
MCGUIRE LAW, P.C.                           Emma J. O’Connor
55 W. Wacker Dr., 9th Fl.                   JENNER & BLOCK LLP
Chicago, IL 60601                           353 N. Clark Street
(312) 893-7002                              Chicago, Illinois 60654
eturin@mcgpc.com                            (312) 222-9350
                                            DLayden@jenner.com
                                            EOConnor@jenner.com




                                        2
    Case: 1:19-cv-03347 Document #: 44 Filed: 03/08/21 Page 3 of 3 PageID #:221




                                   CERTIFICATE OF SERVICE

          I certify that on March 8, 2021, I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will then send a Notice of Electronic Filing to all counsel of

record.

                                                                /s/ David C. Layden
